Exhibit 10.12

 

  

LOGO [g775552ex10_12pg001.jpg]

 

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St,

London EC2N 2DB

Telephone: 44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

August 14, 2014

 

To:   

AOL Inc.

770 Broadway

New York, NY 10003

   Attention:    General Counsel    Telephone No.:    212-652-6400

 

Re: Additional Call Option Transaction (Transaction Reference Number: 595260)

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Deutsche Bank AG, London Branch (“Dealer”) and AOL Inc. (“Counterparty”) as of
the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THE TRANSACTION BETWEEN DEUTSCHE BANK AG AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH AGENT. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A
MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain terms defined
herein are based on terms that are defined in the Preliminary Offering
Memorandum dated August 12, 2014, as supplemented by the related pricing term
sheet dated August 13, 2014 (the “Offering Memorandum”) relating to the 0.75%
Convertible Senior Notes due 2019 (as originally issued

 

 

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.            



--------------------------------------------------------------------------------

by Counterparty, the “Convertible Notes” and each USD 1,000 principal amount of
Convertible Notes, a “Convertible Note”) issued by Counterparty in an aggregate
initial principal amount of USD 330,000,000 (as increased by up to an aggregate
principal amount of USD 49,500,000 if and to the extent that the Initial
Purchasers (as defined herein) exercise their option to purchase additional
Convertible Notes pursuant to the Purchase Agreement (as defined herein))
pursuant to an Indenture to be dated August 19, 2014 between Counterparty and
The Bank of New York Mellon, as trustee (the “Indenture”). In the event of any
inconsistency between the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture that are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date, any such amendment or supplement (other than any amendment
or supplement (x) pursuant to Section 10.01(k) of the Indenture that, as
determined by the Calculation Agent, conforms the Indenture to the description
of the Convertible Notes in the Offering Memorandum or (y) pursuant to
Section 10.01(j) of the Indenture, subject, in the case of this clause (y), to
the second proviso under “Consequence of Merger Events/Tender Offers” in
Section 3 below) will be disregarded for purposes of this Confirmation (other
than Section 9(i)(ii) below) unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency
and (ii) the election that the “Cross-Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Counterparty and Dealer (a) with a “Threshold
Amount” of USD 25,000,000 applicable to Counterparty and 3% of Dealer’s ultimate
parent’s shareholders equity applicable to Dealer, (b) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi), (c) “Specified Indebtedness” shall have the meaning specified
in Section 14 of the Agreement, except that such term shall not include
obligations in respect of deposits received in the ordinary course of Dealer’s
banking business and (d) the following language shall be added to the end
thereof: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (x) the default was caused solely by
error or omission of an administrative or operational nature; (y) funds were
available to enable the party to make the payment when due; and (z) the payment
is made within two Local Business Days of such party’s receipt of written notice
of its failure to pay.”). In the event of any inconsistency between provisions
of the Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. For the avoidance
of doubt, except to the extent of an express conflict, the application of any
provision of this Confirmation, the Agreement or the Equity Definitions shall
not be construed to exclude or limit the application of any other provision of
this Confirmation, the Agreement or the Equity Definitions. The Transaction
hereunder shall be the sole Transaction under the Agreement. If there exists any
ISDA Master Agreement between Dealer and Counterparty or any confirmation or
other agreement between Dealer and Counterparty pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and
Counterparty are parties, the Transaction shall not be considered a Transaction
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.

 

2



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.   

Trade Date:

   August 14, 2014

Effective Date:

   The closing date of the issuance of the Convertible Notes issued pursuant to
the option to purchase additional Convertible Notes exercised on the date
hereof.

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below.

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “AOL”).

Number of Options:

   49,500. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

   20%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 17.4456.

Strike Price:

   USD 57.3210

Premium:

   USD 1,827,540

Premium Payment Date:

   August 19, 2014

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.03 and Section 14.04(h) of the Indenture. Procedures for Exercise.
  

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
14.02(c) of the Indenture.

Free Convertibility Date:

   May 1, 2019

Expiration Time:

   The Valuation Time

Expiration Date:

   September 1, 2019, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date, a number of Options equal to (i) the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred minus
(ii) the number of Options that are or are

 

3



--------------------------------------------------------------------------------

   deemed to be automatically exercised on such Conversion Date under the Base
Call Option Transaction Confirmation letter agreement dated August 13, 2014
between Dealer and Counterparty (the “Base Call Option Confirmation”), shall be
deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.   
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised (the “Exercise Notice
Deadline”) of (i) the number of such Options, (ii) the scheduled first day of
the Settlement Averaging Period and the scheduled Settlement Date, (iii) the
Relevant Settlement Method for such Options, and (iv) if the Relevant Settlement
Method for such Options is Combination Settlement, the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”); provided that in respect of any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, (A) such notice may be given prior to 12:00 p.m. (New York
City time) on the Scheduled Valid Day immediately preceding the Expiration Date
and need only specify the information required in clause (i) above, and (B) if
the Relevant Settlement Method for such Options is not Net Share Settlement,
Dealer shall have received a separate notice (the “Notice of Final Settlement
Method”) in respect of all such Convertible Notes before 5:00 p.m. (New York
City time) on the Free Convertibility Date specifying the information required
in clauses (iii) and, if applicable, (iv) above. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes. For the avoidance of doubt, if Counterparty
fails to give notice as required above when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that, notwithstanding the foregoing, other
than in respect of any Options relating to Convertible Notes with a Conversion
Date occurring on or after the Free Convertibility Date, such notice (and the

 

4



--------------------------------------------------------------------------------

   related exercise of Options) shall be effective if given after the Exercise
Notice Deadline but prior to 5:00 p.m. (New York City time), on the fifth
Scheduled Valid Day following the Exercise Notice Deadline, in which event the
Calculation Agent shall have the right to adjust the number of shares and/or
cash deliverable by Dealer with respect to such options in a commercially
reasonable manner as appropriate to reflect the effect on Dealer’s commercially
reasonable hedging and hedge unwind activities for the Transaction (including
the unwinding of any commercially reasonable hedge position) of Dealer not
having received such notice prior to the Exercise Notice Deadline.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its commercially reasonable
discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”
Settlement Terms.   

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option. By giving any such notice, Counterparty
shall be deemed to make the following representations and warranties to Dealer
as of such notice delivery date:    (i) Counterparty has the power to elect the
applicable settlement method for the relevant Convertible Notes and to execute
and deliver any documentation relating to such election that it is required by
this Confirmation to deliver and to perform its obligations under this
Confirmation and has taken all necessary action to authorize such election,
execution, delivery and performance; and

 

5



--------------------------------------------------------------------------------

   (ii) such election and performance of its obligations under this Confirmation
do not violate or conflict in any respect material to Dealer with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”) or (B) in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount equal to or less
than USD 1,000, then, in each case, the Relevant Settlement Method for such
Option shall be Net Share Settlement;    (ii) if Counterparty has elected to
settle its conversion obligations in respect of the related Convertible Note in
a combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount greater than USD 1,000, then the Relevant
Settlement Method for such Option shall be Combination Settlement; and    (iii)
if Counterparty has elected to settle its conversion obligations in respect of
the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.    Dealer will
deliver cash in lieu of any fractional Shares to be delivered with respect to
any Net Share Settlement Share Amount valued at the Relevant Price for the last
Valid Day of the Settlement Averaging Period.

 

6



--------------------------------------------------------------------------------

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:    (i)    cash (the “Combination
Settlement Cash Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for such Option, of (A) an amount (the “Daily
Combination Settlement Cash Amount”) equal to the lesser of (1) the product of
(x) the Applicable Percentage and (y) the Specified Cash Amount minus USD 1,000
and (2) the Daily Option Value, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in clause (A)
above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Cash Amount for such Valid Day shall be deemed to be
zero; and    (ii)    Shares (the “Combination Settlement Share Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) (1) the Daily Option Value on such Valid
Day minus the Daily Combination Settlement Cash Amount for such Valid Day,
divided by (2) the Relevant Price on such Valid Day, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero;    provided that in no event shall the sum of (x)
the Combination Settlement Cash Amount for any Option and (y) the Combination
Settlement Share Amount for such Option multiplied by the Applicable Limit Price
on the Settlement Date for such Option, exceed the Applicable Limit for such
Option.    Dealer will deliver cash in lieu of any fractional Shares to be
delivered with respect to any Combination Settlement Share Amount valued at the
Relevant Price for the last Valid Day of the Settlement Averaging Period.

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount for
any Option exceed the Applicable Limit for such Option.

 

7



--------------------------------------------------------------------------------

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) (a) the Relevant Price on such Valid Day less (b)
the Strike Price on such Valid Day; provided that if the calculation contained
in clause (ii) above results in a negative number, the Daily Option Value for
such Valid Day shall be deemed to be zero. In no event will the Daily Option
Value be less than zero.

Make-Whole Adjustment:

   Notwithstanding anything to the contrary herein, in respect of any exercise
of Options relating to a conversion of Convertible Notes for which additional
Shares will be added to the “Conversion Rate” (as defined in the Indenture) as
determined pursuant to Section 14.03 of the Indenture, the Daily Option Value
shall be calculated as if the Option Entitlement included the Applicable
Percentage of the number of such additional Shares as determined with reference
to the adjustment set forth in such Section 14.03 of the Indenture; provided
that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 14.03
of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the sum of (A) the amount of cash, if any,
payable to the Holder of the related Convertible Note upon conversion of such
Convertible Note, as determined with reference to Section 14.02(a) of the
Indenture and (B) the number of Shares, if any, deliverable to the Holder of the
related Convertible Note upon conversion of such Convertible Note, as determined
with reference to Section 14.02(a) of the Indenture, multiplied by the
Applicable Limit Price on the Settlement Date for such Option, over (ii)
USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page AOL <equity> (or any successor thereto).

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the New York Stock Exchange or, if the Shares are
not then listed on the New York Stock Exchange, on the principal other United
States national or regional securities exchange on which the Shares are then
listed or, if the Shares are not

 

8



--------------------------------------------------------------------------------

   then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page AOL <equity> AQR (or its
successor if such page is not available) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as reasonably
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:

   For any Option:    (i)    if the related Conversion Date occurs prior to the
Free Convertibility Date, the 30 consecutive Valid Days commencing on, and
including, the second Valid Day following such Conversion Date; or    (ii)    if
the related Conversion Date occurs on or following the Free Convertibility Date,
the 30 consecutive Valid Days commencing on, and including, the 32nd Scheduled
Valid Day immediately prior to the Expiration Date (or if such Scheduled Trading
Day is not a Valid Day, the immediately following Valid Day).

Settlement Date:

   For any Option, the third Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable as if Physical Settlement applied to the Transaction.

Representation and Agreement:

   Notwithstanding anything to the contrary in Equity Definitions (including,
but not limited to, Section 9.11

 

9



--------------------------------------------------------------------------------

   thereof), the parties acknowledge that (i) any Shares delivered to
Counterparty shall, upon delivery, be subject to restrictions and limitations
arising from Counterparty’s status as Issuer of the Shares under applicable
securities laws, (ii) Dealer may deliver any Shares required to be delivered
hereunder in certificated form in lieu of delivery through the Clearance System
and (iii) any Shares delivered to Counterparty may be “restricted securities”
(as defined in Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”)). With respect to any such certificated Shares (as described
in clause (ii) above), the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by deleting the remainder of
the provision after the word “encumbrance” in the fourth line thereof.

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:   

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture (as determined by the Calculation Agent by reference to the Dilution
Adjustment Provisions) to the “Conversion Rate” or the composition of a “unit of
Reference Property” or to any “Last Reported Sale Price” , “Daily VWAP,” “Daily
Conversion Value” or “Daily Settlement Amount” (each as defined in the
Indenture) or any other variable relevant to the exercise, settlement or payment
for the Transaction. For the avoidance of doubt, Dealer shall not have any
delivery or payment obligation hereunder, and no adjustment shall be made to the
terms of the Transaction, on account of (x) any distribution of cash, property
or securities by Counterparty to holders of the Convertible Notes (upon
conversion or otherwise) or (y) any other transaction in which holders of the
Convertible Notes are entitled to participate, in each case in lieu of an
adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the fourth
sentence of Section 14.04(c) of the Indenture or the fourth sentence of Section
14.04(d) of the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding Section
11.2(c) of the Equity Definitions (and, for the avoidance of doubt, in lieu of
any adjustments pursuant to such Section), upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment in respect of any
adjustment to the Convertible Notes under the Indenture to any one or more of
the Strike Price, Number of Options, Option Entitlement, the composition of the
Shares and any other variable relevant to the exercise, settlement or payment
for the Transaction, as determined by reference to the Dilution Adjustment
Provisions, to the extent an

 

10



--------------------------------------------------------------------------------

   adjustment is required under the Indenture; provided that, notwithstanding
the foregoing, if the Calculation Agent reasonably and in good faith disagrees
with any adjustment pursuant to the terms of the Indenture that is the basis of
any adjustment hereunder and that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Indenture or any supplemental indenture entered into
pursuant to Section 10.01(j) or in connection with any proportional adjustment
or the determination of the fair value of any securities, property, rights or
other assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the composition of the Shares,
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner; and provided further that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment is made under the Indenture because the
relevant Holder (as such term is defined in the Indenture) was deemed to be a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, consistent with the methodology set
forth in the Indenture, to the terms hereof in order to account for such
Potential Adjustment Event.

Dilution Adjustment Provisions:

   Section 14.04 (a), (b), (c), (d) and (e), Section 14.05 and Section 14.11 of
the Indenture. Extraordinary Events applicable to the Transaction:   

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequence of Merger Events / Tender Offers:

      Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions,
upon the occurrence of a Merger Event or a Tender Offer, the Calculation Agent
shall make an adjustment in respect of any adjustment required to be made under
the Indenture to any one or more of the nature of the Shares (in the case of a
Merger Event), Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction (as
determined by the

 

11



--------------------------------------------------------------------------------

   Calculation Agent by reference to the relevant provisions of the Indenture);
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that,
notwithstanding the foregoing, if the Calculation Agent reasonably and in good
faith disagrees with any adjustment pursuant to the terms of the Indenture that
is the basis of any adjustment hereunder and that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 10.01(j) of the Indenture), then the Calculation
Agent will determine the adjustment to be made to any one or more of the nature
of the Shares, Strike Price, Number of Options, Option Entitlement, Regular
Dividend and any other variable relevant to the exercise, settlement or payment
for the Transaction in a commercially reasonable manner; and provided further
that if, with respect to a Merger Event or a Tender Offer, (i) the consideration
for the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction following such Merger Event
or Tender Offer, will not be a corporation or will not be the Issuer following
such Merger Event or Tender Offer, then Dealer, in its commercially reasonable
discretion, may elect for Cancellation and Payment (Calculation Agent
Determination) to apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing

 

12



--------------------------------------------------------------------------------

   the parenthetical beginning after the word “regulation” in the second line
thereof with the phrase “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:    (i)    Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following sentence at the end of such Section:
  

For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and (ii)
any such transactions or assets referred to in clause (A) or (B) above must be
available on commercially reasonable pricing terms.”; and

   (ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or, if the Hedging Disruption would be eliminated by
terminating only a portion of the Transaction, such portion of the Transaction”.

Increased Cost of Hedging

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer. Determining Party:
   For all applicable Extraordinary Events, Dealer. Following any determination
by the Determining Party hereunder and a written request by Counterparty, the
Determining Party shall provide to Counterparty by e-mail to the e-mail address
provided by Counterparty a written explanation and report (in a commonly used
file format for the storage and manipulation of financial data) describing in
reasonable detail any determination made by it (including, as applicable, any
quotations, market data, information from internal sources used in making such
determinations, description of the methodology and any assumptions and basis
used in making for such determination), it being understood that the Determining
Party shall not be obligated to disclose any proprietary models or proprietary
or confidential information used by it for such determination. Non-Reliance:   
Applicable Agreements and Acknowledgements Regarding Hedging Activities:   
Applicable Additional Acknowledgments:    Applicable

 

13



--------------------------------------------------------------------------------

4. Calculation Agent. Dealer. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent shall
provide to Counterparty within a commercially reasonable period of time (but not
later than five Exchange Business Days) following such request by e-mail to the
e-mail address provided by Counterparty in such request a written explanation
and report (in a commonly used file format for the storage and manipulation of
financial data) displaying in commercially reasonable detail the basis for such
determination or calculation (including any quotations, market data or
information from internal or external sources, and any assumptions, used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models or
proprietary or confidential information used by it for such determination or
calculation.

5. Account Details.

 

  (a)    Account for payments to Counterparty:     

Account Name: AOL Inc

Account # 323-070752

ABA # 021000021

For International Wires:

Swift Code - CHASUS33

Location: JP Morgan Chase, 1 Chase Manhattan Plaza, New York, NY 10005

     Account for delivery of Shares to Counterparty:      To be provided upon
request.   (b)    Account for payments to Dealer:      Bank:    Bank of New York
        ABA 021-000-018         Deutsche Bank Securities Inc.         A/C
8900327634      Account for delivery of Shares from Dealer:      To be provided
upon request.

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

    Susan Meadows     22000 AOL Way     Dulles, VA 20166     Phone:  
703.265.1552     Fax:   703.265.4887     Email:   susan.meadows@teamaol.com

 

14



--------------------------------------------------------------------------------

  (b) Address for notices or communications to Dealer:

 

    Deutsche Bank AG, London Branch     c/o Deutsche Bank Securities Inc.    

60 Wall Street

New York, NY 10005

    Attention:    Andrew Yaeger     Telephone:    (212) 250-2717     Email:   
Andrew.Yaeger@db.com     with a copy to:     Attention:    Eric Natelson    
Telephone:    (212) 250-7099     Email:    Eric.Natelson@db.com

8. Representations, Warranties and Covenants of Counterparty.

Counterparty hereby represents and warrants to Dealer that each of the
representations and warranties of Counterparty set forth in Section 1 of the
Purchase Agreement (the “Purchase Agreement”), dated as of August 13, 2014,
among Counterparty, Goldman, Sachs & Co. and J.P. Morgan Securities LLC as
representatives of the several purchasers named in Schedule I thereto (the
“Initial Purchasers”), is true and correct and is hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:

 

  (a) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (b) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (c) Each of Counterparty and its affiliates is not, on the date hereof, aware
of any material non-public information with respect to Counterparty or the
Shares.

 

  (d) To the Counterparty’s knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares (not including laws, rules, regulations or regulatory orders of any
jurisdiction that are applicable solely as a result of Dealer’s and/or its
affiliates’ activities, assets or businesses, other than Dealer’s activities in
respect of the Transaction) would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares in connection with the
Transaction.

 

  (e) [Reserved.]

 

  (f) Counterparty (i) is an “institutional account” as defined in FINRA Rule
4512(c); (ii) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities, and will exercise independent judgment in evaluating
the recommendations of Dealer or its associated persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this
Section 8(f) ceases to be true.

 

  (g) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

15



--------------------------------------------------------------------------------

  (h) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act of
1934, as amended (the “Exchange Act”).

 

  (i) On or prior to the Trade Date, Counterparty shall have delivered to Dealer
a resolution of Counterparty’s board of directors authorizing the Transaction,
and approving the Transaction and any related hedging activity for purposes of
Section 203 of the Delaware General Corporation Law.

 

  (j) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

  (k) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

  (l) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

  (m) Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliate is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer on the Premium Payment Date
an opinion of counsel, as of the Premium Payment Date, with respect to the
matters set forth in Section 8(a) of this Confirmation and Section 3(a) of the
Agreement, containing customary assumptions, qualifications and exceptions
reasonably acceptable to Dealer.

 

  (b)

Repurchase Notices. Counterparty shall, following the close of trading on the
Exchange, and prior to midnight, on the Exchange Business Day immediately prior
to any day on which Counterparty effects any repurchase of Shares or consummates
or otherwise engages in any transaction or event (a “Conversion Rate Adjustment
Event”) that could reasonably be expected to lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase/Adjustment Notice”) on such day if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage would reasonably be
expected to be (i) greater than 8.0% and (ii) greater by

 

16



--------------------------------------------------------------------------------

  0.5% than the Notice Percentage included in the immediately preceding
Repurchase/Adjustment Notice (or, in the case of the first such
Repurchase/Adjustment Notice, greater by 0.5% than the Notice Percentage as of
the date hereof); provided, that Counterparty may provide Dealer with advance
notice on or prior to any such day to the extent it expects that repurchases
effected on such day may result in an obligation to deliver a
Repurchase/Adjustment Notice (which advance notice shall be deemed a
Repurchase/Adjustment Notice) and if any such advance notice would constitute
material non-public information with respect to Counterparty or the Shares,
Counterparty shall make public disclosure thereof at or prior to delivery of the
Repurchase/Adjustment Notice. The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, the numerator of which is the sum of
(a) the product of the Number of Options and the Option Entitlement and (b) the
number of Shares underlying any other similar call option transaction sold by
Dealer to Counterparty and the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including, without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities, expenses and fees (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Dealer with a Repurchase/Adjustment
Notice on the day and in the manner specified in this paragraph, and to
reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase/Adjustment Notice
in accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing. Counterparty shall be relieved from liability to the
extent that any Indemnified Party fails promptly to notify Counterparty of any
action commenced against it in respect of which indemnity may be sought
hereunder to the extent Counterparty is materially prejudiced as a result
thereof. Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages,
liabilities, expenses or fees referred to therein, then Counterparty, in lieu of
indemnifying such Indemnified Person hereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages, liabilities, expenses or fees. The remedies provided for in this
paragraph (b) are not exclusive and shall not limit any rights or remedies that
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction. For the avoidance of doubt, any payments due as a result of this
provision may not be used to set-off any obligation of the Dealer upon
settlement of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Trade Date, engage in any such distribution.

 

17



--------------------------------------------------------------------------------

  (d) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all commercially reasonable costs
and expenses, including commercially reasonable counsel fees, incurred by Dealer
in connection with such transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or Deutsche Bank AG
provided that, after a transfer and/or assignment pursuant to this clause (A),
Counterparty shall be entitled to a payment, on any payment date, that is not
less than the payment Counterparty would have received in the absence of such
transfer and/or assignment on account of any deduction or withholding under
Section 2(d)(i) of the Agreement, except to the extent such deduction or
withholding results from a Change in Tax Law occurring after the date of such
transfer and/or assignment or (B) if an Excess Ownership Position (as defined
below) or Hedging Disruption exists, but only to the extent of such Excess

 

18



--------------------------------------------------------------------------------

  Ownership Position or to the extent such assignment would eliminate such
Hedging Disruption, to any other recognized dealer in transactions such as the
Transaction with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (1) the credit rating of
Dealer at the time of the transfer and (2) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer. Dealer shall promptly notify Counterparty of any
transfer or assignment made hereunder. If at any time at which (A) the
Section 16 Percentage exceeds 8.5%, (B) the Option Equity Percentage exceeds
14.5%, (C) the Share Amount exceeds the Applicable Share Limit (if any applies)
(any such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), or (D) a Hedging Disruption has occurred and is continuing, Dealer
is unable after using its commercially reasonable efforts to effect a transfer
or assignment of Options to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that
(after giving effect to such transfer or assignment and any resulting change in
Dealer’s commercially reasonable Hedge Positions) no Excess Ownership Position
or Hedging Disruption, as the case may be, exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that (after giving effect to
such transfer or assignment and any resulting change in Dealer’s commercially
reasonable Hedge Positions) following such partial termination no Excess
Ownership Position or Hedging Disruption, as the case may be, exists. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(l) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer and each “group” of which Dealer is a member or may be
deemed a member, in each case under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder, directly or indirectly beneficially own (as
defined under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion. The “Applicable Share Limit” means a number
of Shares equal to (A) the minimum number of Shares that, in Dealer’s reasonable
judgment on advice of counsel, could give rise to reporting or registration
obligations (except for filings of Form 13F, Schedule 13D or Schedule 13G) or
other requirements (including obtaining prior approval from any person or
entity, but excluding any such requirements that can be satisfied without
administrative or operational burden or cost to Dealer) of a Dealer Person, or
could reasonably be expected to result in an adverse effect on a Dealer Person,
under any Applicable Restriction, minus (B) 1% of the number of Shares
outstanding.

 

19



--------------------------------------------------------------------------------

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (e) Staggered Settlement. Notwithstanding anything to the contrary herein, if,
upon advice of counsel, with respect to applicable legal and regulatory
requirements, including any requirements relating to Dealer’s commercially
reasonable hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares or other
securities to deliver, any or all of the Shares or other securities to be
delivered by Dealer on any date due (an “Original Delivery Date”), Dealer may,
by prior notice to Counterparty, satisfy its obligation to deliver such Shares
or other securities by making separate deliveries of Shares or such securities,
as the case may be, at more than one time on or prior to such Original Delivery
Date, so long as the aggregate number of Shares and other securities so
delivered on or prior to such Original Delivery Date is equal to the number
that, but for this provision, would have been deliverable on such Original
Delivery Date.

 

  (f) [Reserved.]

 

  (g) Matters Related to Agent. Each party agrees and acknowledges that
(i) Agent acts solely as agent on a disclosed basis with respect to the
Transaction, and (ii) Agent has no obligation, by guaranty, endorsement or
otherwise, with respect to the obligations of either Counterparty or Dealer
hereunder, either with respect to the delivery of cash or Shares, either at the
beginning or the end of the Transaction. In this regard, each of Counterparty
and Dealer acknowledges and agrees to look solely to the other for performance
hereunder, and not to Agent.

 

  (h) [Reserved.]

 

  (i) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs pursuant to the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture that results in
the Convertible Notes being declared, or becoming, immediately due and payable
pursuant to the terms of the Indenture, then such event of default shall
constitute an Additional Termination Event applicable to the Transaction and,
with respect to such Additional Termination Event, (A) Counterparty shall be
deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

 

  (ii) In addition, an Amendment Event shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement. “Amendment Event” means that
Counterparty amends, modifies, supplements or obtains a waiver in respect of any
term of the Indenture or the Convertible Notes governing the principal amount,
coupon, maturity, repurchase obligation of Counterparty, any term relating to
conversion of the Convertible Notes (including changes to the conversion rate,
conversion rate adjustment provisions, conversion settlement dates or conversion
conditions), or any term that would require consent of the holders of not less
than 100% of the principal amount of the Convertible Notes to amend, in each
case without the prior consent of Dealer.

 

20



--------------------------------------------------------------------------------

  (j) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (k) Setoff. Each party hereto waives all rights of set-off that such party may
have as a matter of law, pursuant to contract or otherwise, except as set forth
in this paragraph. Upon the occurrence of an Early Termination Date, Dealer (and
only Dealer) shall have the right to set off any obligation that it may have to
Counterparty under this Confirmation, including without limitation any
obligation to make any payment of cash or delivery of Shares to Counterparty,
against any obligation Counterparty may have to Dealer under any other Equity
Contract (as defined below) between Dealer and Counterparty (each such contract
or agreement, a “Separate Agreement”), including without limitation any
obligation to make a payment of cash or a delivery of Shares or any other
property or securities. For this purpose, Dealer shall be entitled to convert
any obligation (or the relevant portion of such obligation) denominated in one
currency into another currency at the rate of exchange at which it would be able
to purchase the relevant amount of such currency, and to convert any obligation
to deliver any non-cash property into an obligation to deliver cash in an amount
calculated by reference to the market value of such property as of the Early
Termination Date, as determined by the Calculation Agent in its sole discretion;
provided that in the case of a set-off of any obligation to release or deliver
assets against any right to receive fungible assets, such obligation and right
shall be set off in kind and; and provided further that in determining the value
of any obligation to deliver Shares, the value at any time of such obligation
shall be determined by reference to the market value of the Shares at such time,
as determined in good faith by the Calculation Agent. If an obligation is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation, in which case set-off
will be effected in respect of that estimate, and the relevant party shall
account to the other party at the time such obligation or right is ascertained.
Notwithstanding anything to the contrary provided in this Section 9(k), in the
event of bankruptcy or liquidation of either Counterparty or Dealer neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise. “Equity
Contract” means any agreement accounted for by Counterparty as equity under
generally accepted accounting principles in the United States.

 

  (l) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Obligation”), Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(c) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement shall apply.

 

21



--------------------------------------------------------------------------------

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement (the “Share
Termination Payment Date”), in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment. Share Termination
Delivery Property:    A number of Share Termination Delivery Units, as
calculated by the Calculation Agent, equal to the Payment Obligation divided by
the Share Termination Unit Price. The Calculation Agent shall adjust the Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price. Share
Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property, to the
extent doing so results in a commercially reasonable Share Termination Unit
Price. Share Termination Delivery Unit:    One Share or, if the Shares have
changed into cash or any other property or the right to receive cash or any
other property as the result of a Nationalization, Insolvency or Merger Event
(any such cash or other property, the “Exchange Property”), a unit consisting of
the type and amount of such Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent. Failure to
Deliver:    Applicable Other applicable provisions:    If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9 and 9.11 (as
modified above) of the Equity Definitions will be applicable as if Physical
Settlement applied to the Transaction and the provisions set forth opposite the
caption “Representation and Agreement” in Section 2 will be applicable.

 

22



--------------------------------------------------------------------------------

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n) Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety. Each party hereby irrevocably and unconditionally submits for
itself and its property in any suit, legal action or proceeding relating to the
Agreement, this Confirmation and/or the Transaction, or for recognition and
enforcement of any judgment in respect thereof (each, “Proceedings”) to the
exclusive jurisdiction of the Supreme Court of the State of New York, sitting in
New York County, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof. Nothing in this
Confirmation or the Agreement precludes either party from bringing Proceedings
in any other jurisdiction if (A) the courts of the State of New York or the
United States of America for the Southern District of New York lack jurisdiction
over the parties or the subject matter of the Proceedings or declines to accept
the Proceedings on the grounds of lacking such jurisdiction; (B) the Proceedings
are commenced by a party for the purpose of enforcing against the other party’s
property, assets or estate any decision or judgment rendered by any court in
which Proceedings may be brought as provided hereunder; (C) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or
(D) any suit, action or proceeding has been commenced in another jurisdiction by
or against the other party or against its property, assets or estate and, in
order to exercise or protect its rights, interests or remedies under the
Agreement or this Confirmation, the party (1) joins, files a claim, or takes any
other action, in any such suit, action or proceeding, or (2) otherwise commences
any Proceeding in that other jurisdiction as the result of that other suit,
action or proceeding having commenced in that other jurisdiction.

 

  (o)

Hedge Shares. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (the “Hedge
Shares”) acquired by Dealer for the purpose of effecting a commercially
reasonable hedge of its obligations pursuant to the Transaction cannot be sold
in the U.S. public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement substantially similar to
underwriting agreements customary for registered offerings of substantially
similar size, in form and substance reasonably satisfactory to Dealer,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided that if Counterparty elects clause (i) above but the items
referred to therein are not completed in a timely manner, or if Dealer, in its
commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section (9)(o) shall apply at the election
of Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
commercially reasonably satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), and obligations to use best
efforts to obtain opinions and certificates and such other documentation as is
customary for private placements agreements for private

 

23



--------------------------------------------------------------------------------

  placements of equity securities of similar size, all commercially reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Dealer at the
Relevant Price on such Exchange Business Days, and in the amounts, requested by
Dealer. This Section 9(o) shall survive the termination, expiration or early
unwind of the Transaction.

 

  (p) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, to the extent Dealer reasonably determines, based on advice
of counsel in the case of the immediately following clause (ii), that such
action is reasonably necessary or appropriate to (i) preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock loan market or other
relevant market (but only in the case of a material decrease in liquidity
relative to Dealer’s expectations as of the Trade Date) or (ii) to enable Dealer
to effect purchases of Shares in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction other than
during any such bankruptcy proceedings; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s rights in respect of any transactions other
than the Transaction.

 

  (s) Securities Contract. The parties hereto intend for (i) the Transaction to
be a “securities contract” as defined in the Bankruptcy Code, and the parties
hereto to be entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 546(e), and 555 of the Bankruptcy Code, (ii) a party’s right
to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

  (t) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (a) the
weighted average of the types and amounts of consideration received by holders
of Shares that affirmatively make such an election or (b) if no holders of
Shares affirmatively make such an election, the types and amounts of
consideration actually received by the holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii) promptly following any adjustment to the terms of the Convertible Notes
as set forth in the Indenture in connection with any Potential Adjustment Event,
Merger Event or Tender Offer, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

24



--------------------------------------------------------------------------------

  (u) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (w) Early Unwind. In the event the sale of the “Optional Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Dealer on
the Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates in connection with the Transaction at the then prevailing market
price. Each of Dealer and Counterparty represents and acknowledges to the other
that, subject to the proviso included in this Section 9(w), upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (x) Tax Matters. For purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto).

 

  (y) Payment by Counterparty. In the event that, following payment of the
Premium, an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, (i) Counterparty owes to Dealer an amount
calculated under Section 6(e) of the Agreement or (ii) Counterparty owes to
Dealer, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

25



--------------------------------------------------------------------------------

  (z) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

  (aa) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

 

  (bb) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

  (cc) Adjustments. For the avoidance of doubt, whenever the Calculation Agent,
Dealer, Hedging Party or Determining Party is called upon to make an adjustment
(other than adjustments made by reference to the Indenture) pursuant to the
terms of this Confirmation or the Definitions to take into account the effect of
an event, the Calculation Agent, Dealer, Hedging Party or Determining Party, as
applicable, shall make such adjustment by reference to the effect of such event
on the Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position at the time of the event.

10. 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol.

The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 1 (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section 1:

 

  (a) Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;

 

  (b) Dealer and Counterparty may use a Third Party Service Provider, and each
of Dealer and Counterparty consents to such use including the communication of
the relevant data in relation to Dealer and Counterparty to such Third Party
Service Provider for the purposes of the reconciliation services provided by
such entity.

 

  (c) The Local Business Days for such purposes in relation to Dealer are New
York and in relation to Counterparty are New York;

 

  (d) The provisions in this paragraph shall survive the termination of this
Transaction.

 

  (e) The following are the applicable email addresses.

 

Portfolio Data:    Dealer: collateral.disputes@db.com    Counterparty:
damien.atkins@teamaol.com Notice of discrepancy:    Dealer:
collateral.disputes@db.com    Counterparty: damien.atkins@teamaol.com Dispute
Notice:    Dealer: collateral.disputes@db.com    Counterparty:
damien.atkins@teamaol.com

 

26



--------------------------------------------------------------------------------

11. NFC Representation Protocol.

 

  (a) The parties agree that the provisions set out in the Attachment to the
ISDA 2013 EMIR NFC Representation Protocol published by ISDA on March 8, 2013
(the “NFC Representation Protocol”) shall apply to the Agreement as if each
party were an Adhering Party under the terms of the NFC Representation Protocol.
In respect of the Attachment to the Protocol, (i) the definition of “Adherence
Letter” shall be deemed to be deleted and references to “Adherence Letter” shall
be deemed to be to this Section 2 (and references to “the relevant Adherence
Letter” and “its Adherence Letter” shall be read accordingly), (ii) references
to “adheres to the Protocol” shall be deemed to be “enters into this Agreement”,
(iii) references to “Covered Master Agreement” shall be deemed to be references
to this Agreement (and each “Covered Master Agreement” shall be read
accordingly), and (iv) references to “Implementation Date” shall be deemed to be
references to the date of this Agreement.

 

  (b) Counterparty confirms that it enters into this Agreement as a party making
the NFC Representation (as such term is defined in the NFC Representation
Protocol). Counterparty shall promptly notify Dealer of any change to its status
as a party making the NFC Representation.

12. Transaction Reporting - Consent for Disclosure of Information.
Notwithstanding anything to the contrary herein or in the Agreement or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):

 

  (a) to the extent required by, or necessary in order to comply with, any
applicable law, rule or regulation which mandates Disclosure of transaction and
similar information or to the extent required by, or necessary in order to
comply with, any order, request or directive regarding Disclosure of transaction
and similar information issued by any relevant authority or body or agency
(“Reporting Requirements”); or

 

  (b) to and between the other party’s head office, branches or affiliates; to
any person, agent, third party or entity who provides services to such other
party or its head office, branches or affiliates; to a Market; or to any trade
data repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Confirmation. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.

 

27



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Dealer will make the time of execution of the Transaction available
upon request.

Dealer is authorised for the conduct of certain activities by the Prudential
Regulation Authority. It is subject to limited regulation by the Financial
Conduct Authority and by the Prudential Regulation Authority.

 

DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Michael Sanderson

Name:   Michael Sanderson Title:   Attorney in Fact By:  

/s/ John Arnone

Name:   John Arnone Title:   Attorney in Fact DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with the Transaction By:  

/s/ Michael Sanderson

Name:   Michael Sanderson Title:   Managing Director By:  

/s/ John Arnone

Name:   John Arnone Title:   Managing Director

 

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.            



--------------------------------------------------------------------------------

Accepted and confirmed as of the Trade Date: AOL Inc. By:  

/s/ Karen Dykstra

Authorized Signatory Name:   Karen Dykstra

 

29